FILED
                             NOT FOR PUBLICATION                            JUL 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JACQUES GARABET MAKSOUDIAN,                      No. 07-72059

               Petitioner,                       Agency No. A094-211-943

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Jacques Garabet Maksoudian, a native and citizen of Lebanon, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen, Ordonez v. INS,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
345 F.3d 777, 782 (9th Cir. 2003), and we deny in part and grant in part the

petition for review.

      The BIA did not abuse its discretion in denying Maksoudian’s motion to

reopen to apply for asylum and withholding because it was untimely and number-

barred, see 8 C.F.R. §§ 1003.2(c)(2), and Maksoudian failed to establish changed

country conditions in Lebanon to qualify for the regulatory exception to the time

and number limitations, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Malty v. Ashcroft,

381 F.3d 942, 945 (9th Cir. 2004) (“The critical question is ... whether

circumstances have changed sufficiently that a petitioner who previously did not

have a legitimate claim for asylum now has a well-founded fear of future

persecution.”).

      Because the BIA failed to address Maksoudian’s CAT claim in denying the

motion to reopen, we remand for the BIA to determine if reopening is warranted.

See Sagaydak v. Gonzales, 405 F.3d 1035, 1040 (9th Cir. 2005) (“The BIA [is] not

free to ignore arguments raised by a petitioner.”).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          2                                    07-72059